Citation Nr: 0700972	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  03-30 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a heart disorder, 
secondary to anxiety disorder, manifested by tenseness, 
restlessness, and mild palpitation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefit on appeal.

Pursuant to the veteran's February 2004 motion, this matter 
has been advanced on the Board's docket and accorded 
expedited review.  In March 2004, the matter was remanded for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

In May 2006, the veteran raised the issue of entitlement to 
an increased rating for an anxiety disorder, manifested by 
tenseness, restlessness, and mild palpitation.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  


REMAND

The record discloses that the veteran requested a personal 
hearing in May 2006.  Whether the requested hearing was a 
hearing before the RO, before the Board using 
videoconferencing equipment, or before a traveling Veterans 
Law Judge is not clear.  In light of the appellant's request, 
however, the RO must schedule the veteran for a personal 
hearing.  38 C.F.R. §§ 20.700, 20.704 (2006).

Accordingly, the case is REMANDED for the following action:

The RO should contact the veteran and 
request that he clarify the type of 
hearing he requested in his May 2006 
correspondence.  Thereafter, the RO 
should take appropriate expedited 
action to afford the appellant the 
hearing requested.  The RO should also 
inform the veteran of his rights 
associated with the type of hearing 
requested and which rights he waives in 
electing another type of hearing.

The veteran is of advanced age.  Hence, his case 
must receive expedited handling. 38 C.F.R. § 
20.900(c) (2006).

Thereafter, the case should be returned to the Board for 
further appellant review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

